IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 09-40679
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID ALLAN VOGEL,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:08-CR-224-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant David Allan Vogel appeals from the district court’s
order revoking his pretrial release and ordering his detention pending trial
pursuant to 18 U.S.C. § 3148(b). After reviewing the record, we have determined
that the district court’s order revoking pretrial release is supported by the
proceedings below and the factual basis of the decision is not clearly erroneous.
See United States v. Aron, 904 F.2d 221, 223 (5th Cir.1990). We therefore affirm
the order of detention pending trial and revoking pretrial release.                   Vogel’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 09-40679

motion for release pending appeal pursuant to Federal Rule of Appellate
Procedure 9(a)(3) is DENIED.
     AFFIRMED.




                                    2